


Execution Version










Waiver and Fourth Amendment to Credit Agreement
and
Second Amendment to Guarantee and Collateral Agreement
dated as of March 11, 2015
among
Miller Energy Resources, Inc.,
as Borrower,
the Guarantors party hereto,
KeyBank National Association,
as Administrative Agent,
and
the Lenders Party Hereto
                    


KeyBank National Association
Lead Arranger and Book Runner







[WAIVER AND Fourth AMENDMENT TO CREDIT AGREEMENT
AND SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT]
001955-0001-16872396.13

--------------------------------------------------------------------------------




Waiver and Fourth Amendment to Credit Agreement and
Second Amendment to Guarantee and Collateral Agreement
 
This Waiver and Fourth Amendment to Credit Agreement and Second Amendment to
Guarantee and Collateral Agreement (this “Amendment”) dated as of March 11,
2015, is among MILLER ENERGY RESOURCES, INC., a corporation duly formed and
existing under the laws of the State of Tennessee, the Guarantors party hereto,
each of the Lenders party hereto, and KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent.
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of June 2, 2014 (amended by that certain First
Amendment to Credit Agreement dated as of August 11, 2014, that certain Second
Amendment to Credit Agreement dated as of August 19, 2014, that certain Waiver
and Third Amendment to Credit Agreement dated as of December 10, 2014 (the
“Third Amendment”), and as otherwise amended, restated, supplemented or modified
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
made certain credit available to and on behalf of the Borrower.
B.    At the Borrower’s request, the Administrative Agent and each of the
Lenders party hereto have agreed, subject to the terms and conditions herein, to
(i) amend certain terms and provisions of the Credit Agreement and the Guarantee
and Collateral Agreement as herein set forth and (ii) waive (A) any Event of
Default that has occurred and is continuing under Section 10.01(d) of the Credit
Agreement resulting from the Loan Parties’ failure to maintain a ratio of (a)
the NYMEX Value of the total Proved Developed Reserves of the Loan Parties as
shown on the most recently delivered Reserve Report, to (b) Total Debt, equal to
or in excess of 1.10 to 1.00 in accordance with Section 9.01(f) of the Credit
Agreement (the “Asset Coverage Event of Default”), (B) the Event of Default that
has occurred and is continuing under Section 10.01(d) of the Credit Agreement
resulting from the Borrower’s issuance of preferred Equity Interests with a
stated liquidation preference in excess of $50,000,000 in violation of Section
9.20(c) of the Credit Agreement (the “Preferred Issuance Event of Default”), (C)
the Event of Default that has occurred and is continuing under Section 10.01(d)
of the Credit Agreement resulting from the Borrower’s permitting to exist Debt
that is not otherwise permitted by Section 9.02 of the Credit Agreement in
respect of accounts payable that are greater than 90 days past due and not
otherwise being contested in good faith by appropriate proceedings (the
“Indebtedness Event of Default”), (D) any Event of Default that has occurred and
is continuing under Section 6 of the Third Amendment as a result of the
Borrower’s or its Subsidiaries’ failure to provide the Administrative Agent with
a Mortgage sufficient to create a first priority, perfected Lien (subject only
to Specified Liens) in favor of the Secured Parties in the North Fork Pipeline
and to deliver certain legal opinions in connection therewith on or before
January 9, 2015 (the “North Fork Documentation Event of Default”), (E) the Event
of Default that has occurred and is continuing under Section 10.01(d) of the
Credit Agreement resulting from the payment by the Borrower of Series C
Preferred Dividends and Series D Preferred Dividends on March 2, 2015 in
violation of Section 9.04(a) of the Credit Agreement, since the Events of
Default specified in this paragraph had occurred and were continuing as of the
date of such payment (the “Restricted Payment Event of Default”) and (F) any
Event of Default that has occurred and is continuing under Section 10.01(g) of
the Credit Agreement with respect to the Events of Default specified in this
paragraph, to the extent they also constitute Events of Default under the Second
Lien Term Loan Agreement, which constitutes Material Indebtedness (the “Second
Lien Cross Defaults”, and together with the Asset Coverage Event of Default, the

2
[WAIVER AND Fourth AMENDMENT TO CREDIT AGREEMENT
AND SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT]
001955-0001-16872396.13



--------------------------------------------------------------------------------




Preferred Issuance Event of Default, the Indebtedness Event of Default, the
North Fork Documentation Event of Default, and the Restricted Payment Event of
Default, collectively, the “Specified Events of Default”).
C.    Now, therefore, to induce the Administrative Agent and the Lenders to
enter into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


A G R E E M E N T S
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Amendment. Unless otherwise indicated, all section references in
this Amendment refer to sections of the Credit Agreement.


Section 2.Amendments to Credit Agreement.


2.1Amendments to Section 1.02 of the Credit Agreement.




(a)The definitions of “Borrowing Base Adjustment Provisions” and “Liquidity” in
Section 1.02 of the Credit Agreement are hereby restated in their entirety to
read as follows:


“Borrowing Base Adjustment Provisions” means Section 2.07(e), Section
3.04(c)(iv), Section 8.13(c), Section 9.12(d) and Section 9.20(c) and any other
provisions hereunder which adjust the amount of the Borrowing Base.
“Liquidity” means, at any time, the amount of the Loans that are then available
for borrowing.


(b)The Borrowing Base Utilization Grid contained in the definition of
“Applicable Margin” in Section 1.02 of the Credit Agreement is hereby restated
in its entirety to read as follows:


Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
<25%
≥ 25%, but <50%
≥ 50%, but <75%
≥ 75%, but <90%
≥ 90%, but ≤100%
ABR Loans
3.00%
3.25%
3.50%
3.75%
4.00%
Eurodollar Loans
4.00%
4.25%
4.50%
4.75%
5.00%
Commitment Fee Rate
0.50%
0.50%
0.75%
0.75%
0.75%



(c)The following new defined terms shall be inserted in Section 1.02 of the
Credit Agreement in the proper alphabetical order to read as follows:



3
[WAIVER AND Fourth AMENDMENT TO CREDIT AGREEMENT
AND SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT]
001955-0001-16872396.13



--------------------------------------------------------------------------------




“Capex Conditions” means the Administrative Agent and the Majority Lenders have
received evidence reasonably satisfactory to them that (a) each well located in
the North Fork Field described in APOD A and drilled after the Third Amendment
Effective Date has a daily average of gross production of Hydrocarbons
(calculated at the wellhead) of at least 2,200 mcf per day for a minimum of 30
consecutive days, and (b) the aggregate Capital Expenditures made in respect of
each such well do not exceed the Budgeted Gross Capital Expenditures (including
any permitted variance) reflected in APOD A (as amended hereby) for such wells.


“Designated Tax Credit Certificate Payments” means each of the March Tax Credit
Certificate Payments and the July Tax Credit Certificate Payments.


“Field Audit” means a field examination conducted by a Field Auditor of the
Borrower’s and its Subsidiaries’ accounts payable and books and records related
thereto, and any other items deemed necessary by the Administrative Agent.


“Field Auditor” means any auditors, appraisers or other advisors who may be
retained by the Administrative Agent and Majority Lenders with the consent of
the Borrower (not to be unreasonably withheld or delayed).


“Fourth Amendment” means that certain Waiver and Fourth Amendment to Credit
Agreement dated as of March 11, 2015 among the Borrower, the Lenders party
thereto and the Administrative Agent.


“Fourth Amendment Effective Date” means the date on which the conditions
specified in Section 5 of the Fourth Amendment are satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement).


“March Tax Credit Certificate Payments” means the Tax Credit Certificate
Payments submitted on October 30, 2014 and expected to be received in March 2015
in an approximate amount of $20,615,893.


“July Tax Credit Certificate Payments” means the Tax Credit Certificate Payments
submitted on January 31, 2015, and resubmitted on March 6, 2015, and expected to
be received in July 2015 in an approximate amount of $33,046,103.


“Subject Preferred Equity Interests” means any preferred Equity Interests issued
by the Borrower with a stated liquidation preference, in the aggregate with all
other preferred Equity Interests issued by the Borrower on or after the Closing
Date, in excess of $63,704,550.


2.2Amendments to Section 3.04(c) of the Credit Agreement. A new Section
3.04(c)(vii) is hereby added to the Credit Agreement to read as follows:


(vii)    Upon Issuance of Subject Preferred Equity Interests. Upon any
adjustments to the Borrowing Base pursuant to Section 9.20(c), if a Borrowing
Base Deficiency results from such adjustment, then the Borrower shall prepay the
Borrowings in an aggregate principal amount equal to such Borrowing Base
Deficiency. If a Borrowing Base Deficiency remains after prepaying all of the
Borrowings as a result of an LC Exposure, the Borrower shall Cash Collateralize
such remaining deficiency as provided in Section 2.08(j). The Borrower shall

4
[WAIVER AND Fourth AMENDMENT TO CREDIT AGREEMENT
AND SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT]
001955-0001-16872396.13



--------------------------------------------------------------------------------




be obligated to make such prepayment and/or deposit of Cash Collateral on the
date it or any Subsidiary receives proceeds as a result of the issuance of
Subject Preferred Equity Interests.


2.3Amendment to Section 8.16 of the Credit Agreement. Section 8.16 of the Credit
Agreement is hereby amended to add the following sections to read as follows:


(f)    On or prior to the date that is 60 days after the Fourth Amendment
Effective Date (or such later date that is approved by the Administrative Agent
in its sole discretion), the Borrower shall deliver evidence satisfactory to the
Administrative Agent that a Mortgage from Anchor Point Energy, LLC, encumbering
the North Fork Pipeline, has been duly recorded and is effective to create first
priority, perfected Liens (subject only to Specified Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties.
(g)    On or before April 30, 2015, the Borrower shall have received at least
$10,000,000 of net cash proceeds from the issuance of preferred Equity Interests
in compliance with Section 9.20(c) and otherwise in accordance with this
Agreement.
(h)     On or before March 31, 2015, the Field Auditor shall have begun (and the
Borrower and its Subsidiaries shall be cooperating with) a Field Audit of
accounts payable of the Borrower and its Subsidiaries, such Field Audit to be
completed no later than April 17, 2015 and the procedures and results of such
Field Audit shall be reasonably satisfactory to the Majority Lenders in all
respects.


(i)    On or prior to the date that is 30 days after the Fourth Amendment
Effective Date (or such later date that is approved by the Administrative Agent
in its sole discretion), the Borrower shall deliver evidence satisfactory to the
Administrative Agent that a Mortgage from Savant Alaska, LLC encumbering the Oil
and Gas Properties acquired pursuant to the Savant Acquisition, has been duly
recorded and is effective to create first priority, perfected Liens (subject
only to Specified Liens) in favor of the Administrative Agent for the benefit of
the Secured Parties.


(j)    On or before May 1, 2015, the Borrower shall deliver to the
Administrative Agent an Engineering Report prepared by or under the supervision
of the chief engineer of the Borrower dated as of April 15, 2015, which
Engineering Report will serve as the basis for an Interim Redetermination (which
Interim Redetermination shall be in addition to any other Interim
Redetermination which may be elected by the Required Lenders pursuant to Section
2.07) with such Interim Redetermination to be completed on or before June 1,
2015.


(k)    Contemporaneously with the delivery of the Mortgages required by Section
8.16(f) and Section 8.16(i), the Borrower shall cause to be delivered to the
Administrative Agent an opinion of (i) Davis Wright Tremaine LLP, Alaska counsel
for the Administrative Agent, and/or (ii) local counsel in each other
jurisdiction requested by the Administrative Agent, in each case, in form and
substance satisfactory to the Administrative Agent in its sole discretion.
for.



5
[WAIVER AND Fourth AMENDMENT TO CREDIT AGREEMENT
AND SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT]
001955-0001-16872396.13



--------------------------------------------------------------------------------




2.4Amendment to Section 9.01(e) of the Credit Agreement. Section 9.01(e) of the
Credit Agreement is hereby restated in its entirety to read as follows:


(e)    The Borrower will not permit, at any time (i) prior to the date of
receipt by the Borrower or any Subsidiary of the March Tax Credit Certificate
Payments, its Liquidity to be less than $5,000,000 and (ii) on and after such
date (and, in any event, on and after March 30, 2015), its Liquidity to be less
than $10,000,000.
ow:


2.5Amendment to Section 9.04(a) of the Credit Agreement. Section 9.04(a)(iv) of
the Credit Agreement is hereby restated in its entirety to read as follows:


(iv) the Borrower may declare or make, or agree to pay or make, payments of the
Series B Preferred Dividend, the Series C Preferred Dividend, and the Series D
Preferred Dividend so long as, in each case, immediately prior to and after
giving effect to each such declaration, payment, or agreement to pay or make, as
applicable, (A) no Default or Event of Default shall have occurred and be
continuing, (B) the Borrower is in pro forma compliance with Section 9.01 and
(C) the amount of the Loans that are then available for borrowing is equal to or
greater than $10,000,000


2.6Amendment to Section 9.01 of the Credit Agreement. A new Section 9.10(c) is
hereby added to the Credit Agreement to read as follows:


(c)    Notwithstanding the foregoing, the Borrower and any of its Subsidiaries
may sell, transfer, discount or otherwise Dispose of any Designated Tax Credit
Certificate Payment so long as (i) the Majority Lenders shall, in their sole
discretion, be satisfied with the net cash proceeds received by the Borrower or
any of its Subsidiaries in respect of such Disposition and (ii) the proceeds of
such Disposition are applied as required by Section 9.27(a) of this Agreement.


2.7Amendment to Section 9.12 of the Credit Agreement. Section 9.12 of the Credit
Agreement is hereby amended to (i) move the word “and” from the end of clause
(k) to the end of clause (l) and (ii) to add a new clause (m) to read as
follows:


(m)    Dispositions of hedging positions in respect of Swap Agreements with an
aggregate Swap Agreement PV of all such hedge positions Disposed of pursuant to
this clause (m) not to exceed the lesser of (A) $5,000,000 or (B) 15% of the
aggregate Swap Agreement PV at the time of the first such Disposition of hedging
positions; provided that notwithstanding anything herein to the contrary, so
long as no Designated Tax Credit Certificate Payments have been received or been
Disposed of pursuant to Section 9.10(c), the Borrowing Base shall not be
adjusted in connection with any Disposition permitted by this clause (m);
provided further, that if any Designated Tax Credit Certificate Payments have
been received or been Disposed of pursuant to Section 9.10(c) then (i) the
Borrowing Base shall be adjusted to remove the Borrowing Base value of such
hedge positions so Disposed of to the extent required by Section 2.07(e) and
(ii) the proceeds of such Disposition of hedging positions shall be applied as
required by Section 3.04(c)(iii), to the extent required, and thereafter to
repay Borrowings (or Cash Collateralize any LC Exposure, if all Borrowing have
been repaid).



6
[WAIVER AND Fourth AMENDMENT TO CREDIT AGREEMENT
AND SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT]
001955-0001-16872396.13



--------------------------------------------------------------------------------




2.8Amendments to Section 9.20(c) of the Credit Agreement. The proviso to Section
9.20(c) of the Credit Agreement is hereby restated in its entirety to read as
follows:


provided that, the Borrower may issue additional preferred Equity Interests so
long as (i) the aggregate stated liquidation preference of all such preferred
Equity Interests issued after the Effective Date shall not exceed $100,000,000
on the date of issuance, (ii) the terms and conditions of any such preferred
Equity Interest are no more onerous to the Borrower than those contained in
either the Series C Preferred Stock or the Series D Preferred Stock, and (iii)
upon the issuance of additional preferred Equity Interests (A) the Borrower will
furnish to the Administrative Agent prompt written notice of such issuance and
(B) to the extent that the Borrower issues Subject Preferred Equity Interests,
the Borrowing Base then in effect shall be reduced by an amount equal to the
product of 0.25 multiplied by the stated liquidation preference of such Subject
Preferred Equity Interests, and the Borrowing Base as so reduced shall become
the new Borrowing Base immediately upon the date of such issuance, effective and
applicable to the Borrower, the Agents, the Issuing Banks and the Lenders on
such date until the next redetermination or modification thereof pursuant to the
Borrowing Base Adjustment Provisions.


2.9Amendment to Section 9.24 of the Credit Agreement. Section 9.24 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


Section 9.24. Permitted Capital Expenditures. The Borrower will not, and will
not permit any Subsidiary or Miller 2009 Partnership to, use funds from any
source (including proceeds of the Second Lien Loans and amounts on deposit in
the Collections Account) to make any Capital Expenditures, other than (a) from
and including the Fourth Amendment Effective Date and through and including the
date on which the Capex Conditions are satisfied, Mandatory Capital
Expenditures, and (b) thereafter until the completion of APOD A and APOD B,
Permitted Capital Expenditures. For the avoidance of doubt, the restrictions in
this Section 9.24 do not apply to Capital Expenditures made on behalf of the
Borrower or any of its Subsidiaries by a third party in connection with any
joint venture or other transaction in which the Borrower or such Subsidiary has
a carried interest.


2.10Amendments to Article IX of the Credit Agreement. Article IX of the Credit
Agreement is hereby amended to add a new Section 9.27 in the correct numerical
order as follows:


Section 9.27    Additional 2015 Tax Credit Certificate Payments.


(a)    Immediately upon receipt by the Borrower or any Subsidiary of the March
Tax Credit Certificate Payments (or any net cash proceeds from the Disposition
thereof permitted by Section 9.10(b)), (i) the Borrower will repay Borrowings
(and Cash Collateralize any LC Exposure, if all Borrowings have been repaid) in
an amount equal to such March Tax Credit Certificate Payments (or the net cash
proceeds from the Disposition thereof) and (ii) the Borrowing Base in effect
immediately prior to receipt of the March Tax Credit Certificate Payments will
be automatically reduced by $5,000,000.


(b)    Immediately upon receipt by the Borrower or any Subsidiary of the July
Tax Credit Certificate Payments (or any net cash proceeds from the Disposition
thereof

7
[WAIVER AND Fourth AMENDMENT TO CREDIT AGREEMENT
AND SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT]
001955-0001-16872396.13



--------------------------------------------------------------------------------




permitted by Section 9.10(b)) the Borrower will repay Borrowings (and Cash
Collateralize any LC Exposure, if all Borrowings have been repaid) in an amount
equal to such July Tax Credit Certificate Payments (or the net cash proceeds
from the Disposition thereof) and, if the Borrower or any Subsidiary receives
any such July Tax Credit Certificate Payments prior to the effective date of the
August 1, 2015 Scheduled Redetermination (such date, the “August Redetermination
Effective Date”), then, during the period beginning on the date such July Tax
Credit Certificate Payments are received and ending on the August
Redetermination Effective Date, the Borrower will not permit the sum of the
Revolving Credit Exposures of the Lenders to exceed an amount equal to the
difference of (A) $20,000,000 minus (B) the amount, if any,by which the
Borrowing Base has been reduced pursuant clause (i) of the second proviso to
Section 9.12(m).


2.11Amendment to APOD A. Exhibit A to the Third Amendment shall be amended and
restated in its entirety as set forth on Exhibit A hereto.




2.12Amendment to Guarantee and Collateral Agreement. Schedule 2 to the Guarantee
and Collateral Agreement shall be amended and restated in its entirety as set
forth on Exhibit B hereto.


Section 3.Borrowing Base. For the period from and including the Fourth Amendment
Effective Date to but excluding the next Redetermination Date, the amount of the
Borrowing Base shall be $45,000,000. Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to the Borrowing Base Adjustment Provisions.


Section 4.Waiver and Consent.


4.1Waiver of Specified Events of Default. The Lenders hereby agree, subject to
the terms and conditions of this Amendment, to waive (a) the Indebtedness Event
of Default to the extent such Event of Default occurred prior to the Fourth
Amendment Effective Date, (b) the Preferred Issuance Event of Default, (c) the
Asset Coverage Ratio Event of Default, but only with respect to each Asset
Coverage Test Date occurring during the period from the Fourth Amendment
Effective Date through (but excluding) the April 30, 2015 Asset Coverage Test
Date, (d) without limiting the obligations of the Borrower under Section 8.16(f)
of the Credit Agreement, as amended hereby, the North Fork Documentation Event
of Default, (e) the Restricted Payment Event of Default, and (f) the Second Lien
Cross Defaults.


4.2No Other Waivers. Except for the limited waivers set forth in Section 4.1
above, nothing contained in this Amendment shall be construed as a waiver by the
Administrative Agent or any Lender of any covenant or provision of the Credit
Agreement or any other Loan Document, and the failure of the Administrative
Agent or any Lender at any time or times hereafter to require strict performance
by any Loan Party of any provision hereof or thereof shall not waive, affect or
diminish any right of the Administrative Agent or any Lender to thereafter
demand strict compliance therewith. The Administrative Agent and each Lender
hereby reserves all rights granted under the Credit Agreement and the other Loan
Documents with respect to any Default or Event of Default that has occurred and
is continuing or may hereafter occur (other than the Specified Events of Default
to the extent set forth in Section 4.1 above).

8
[WAIVER AND Fourth AMENDMENT TO CREDIT AGREEMENT
AND SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT]
001955-0001-16872396.13



--------------------------------------------------------------------------------






Section 5.Conditions Precedent. This Amendment shall become effective on the
date (such date, the “Fourth Amendment Effective Date”) when each of the
following conditions is satisfied (or waived in accordance with Section 12.02 of
the Credit Agreement):


(a)The Administrative Agent shall have received from the Majority Lenders, the
Administrative Agent, the Borrower and each Guarantor, counterparts (in such
number as may be reasonably requested by the Administrative Agent) of this
Amendment signed on behalf of such Person.


(b)The Borrower shall have executed and delivered the Fourth Amendment Fee
Letter dated as of March 11, 2015 (the “Fourth Amendment Fee Letter”) to the
Administrative Agent.


(c)The Administrative Agent shall be reasonably satisfied that, substantially
contemporaneously with the effectiveness of this Amendment, that the terms of
the Second Lien Term Loan Agreement will be amended in form and substance
reasonably acceptable to the Administrative Agent.


(d)No Default shall have occurred and be continuing as of the date hereof, after
giving effect to the terms of, and the transactions contemplated by, this
Amendment and the contemporaneous amendment to the Second Lien Term Loan
Agreement.


(e)The Borrower shall have paid to the Administrative Agent all costs, fees and
expenses due and payable pursuant to the Credit Agreement, including (a) all
fees payable under the Fourth Amendment Fee Letter, payable on the Fourth
Amendment Effective Date, including upfront fees for the account of each Lender
equal to 0.40% of the amount of each Lender’s allocated share of the Borrowing
Base after giving effect to Section 3 of this Amendment, and (b) to the extent
invoiced, all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower under the Credit Agreement, including all invoiced costs,
fees, and expenses due and payable to Simpson Thacher & Bartlett LLP and McAfee
& Taft, a Professional Corporation.


(f)The Administrative Agent shall have received such other documents and
information as the Administrative Agent or its counsel shall have reasonably
requested.


Section 6.Miscellaneous.


6.1Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, remain in full force and effect following the effectiveness of this
Amendment.


6.2Release. In consideration of the Administrative Agent’s and the Lenders’
willingness to enter into this Amendment, each Loan Party hereby releases and
forever discharges the Administrative Agent and each Lender and each of their
respective Related Parties (all of the foregoing, collectively, the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, including,
without limitation, all claims, demands and causes of action for contribution
and indemnity, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted (all

9
[WAIVER AND Fourth AMENDMENT TO CREDIT AGREEMENT
AND SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT]
001955-0001-16872396.13



--------------------------------------------------------------------------------




of the above, collectively, “Claims”), that existed, arose or occurred at any
time on or before the date of this Amendment, which any Loan Party may have or
claim to have against any of the Lender Group in any way related to or connected
with the Loan Documents or the transactions contemplated thereby.


6.3Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and each Guarantor hereby:
(a)acknowledges the terms of this Amendment;


(b)ratifies and affirms their respective obligations, and acknowledges their
respective continued liability, under each Loan Document to which it is a party
(including with respect to all of the Liens securing the payment and performance
of the Secured Obligations) and agrees that each Loan Document to which it is a
party remains in full force and effect as expressly amended hereby;
 
(c)represents and warrants to the Lenders that the resolutions and governing
documents certified to the Administrative Agent and the Lenders by such Loan
Party on the date of the Credit Agreement remain in full force and effect and
have not been amended or otherwise modified; and


(d)represents and warrants to the Lenders that as of the date hereof,
immediately after giving effect to the terms of this Amendment, (i) the
representations and warranties of the Borrower and the Guarantors set forth in
the Credit Agreement, as amended hereby, and in the other Loan Documents are
true and correct in all material respects (unless such representation and
warranty is already qualified by materiality, in which case such representation
or warranty is simply true and correct) on and as of the date hereof, except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date hereof, such representations
and warranties continue to be true and correct as aforesaid as of such specified
earlier date, (ii) no Default or Event of Default has occurred and is
continuing, and (iii) no event, development or circumstance has occurred or
exists that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.


6.4Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile transmission or other electronic transmission (e.g.,
.pdf) shall be effective as delivery of a manually executed counterpart hereof.


6.5NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.


6.6GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


6.7Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out‑of-pocket

10
[WAIVER AND Fourth AMENDMENT TO CREDIT AGREEMENT
AND SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT]
001955-0001-16872396.13



--------------------------------------------------------------------------------




costs and reasonable expenses incurred in connection with this Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel.


6.8Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


6.9Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties to the Credit Agreement and their respective successors
and permitted assigns.


6.10Loan Document. Each of this Amendment and the Third Amendment Fee Letter is
a Loan Document.


[SIGNATURES BEGIN NEXT PAGE]





11
[WAIVER AND Fourth AMENDMENT TO CREDIT AGREEMENT
AND SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT]
001955-0001-16872396.13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


BORROWER:
 
MILLER ENERGY RESOURCES, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Carl F. Giesler, Jr.
 
 
 
 
 
Carl F. Giesler, Jr.
 
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GUARANTORS:
 
MILLER DRILLING, TN LLC
 
 
 
 
 
 
 
 
 
 
By:
MILLER ENERGY RESOURCES, INC.,
 
 
 
 
its Sole Member
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Carl F. Giesler, Jr.
 
 
 
 
 
 
Carl F. Giesler, Jr.
 
 
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
MILLER ENERGY SERVICES, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
MILLER ENERGY RESOURCES, INC.,
 
 
 
 
its Sole Manager
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Carl F. Giesler, Jr.
 
 
 
 
 
 
Carl F. Giesler, Jr.
 
 
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
MILLER ENERGY GP, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
MILLER ENERGY RESOURCES, INC.,
 
 
 
 
its Sole Manager
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Carl F. Giesler, Jr.
 
 
 
 
 
 
Carl F. Giesler, Jr.
 
 
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
MILLER RIG & EQUIPMENT, LLC
 
 
 
 
 
 
 
 
 
 
By:
MILLER ENERGY RESOURCES, INC.,
 
 
 
 
its Sole Manager
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Carl F. Giesler, Jr.
 
 
 
 
 
 
Carl F. Giesler, Jr.
 
 
 
 
 
 
Chief Executive Officer
 




Signature Page to Waiver and Fourth Amendment to Credit Agreement
and Second Amendment to Guarantee and Collateral Agreement
(Miller Energy Resources, Inc.)

--------------------------------------------------------------------------------




 
 
 
COOK INLET ENERGY, LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ David M. Hall
 
 
 
 
 
David M. Hall
 
 
 
 
Manager and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
EAST TENNESSEE CONSULTANTS, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ David M. Hall
 
 
 
 
 
David M. Hall
 
 
 
 
Chief Operating Officer
 
 
 
 
 
 
 
 
 
 
EAST TENNESSEE CONSULTANTS II, L.L.C.
 
 
 
 
 
 
 
 
 
 
By:
/s/ David M. Hall
 
 
 
 
 
David M. Hall
 
 
 
 
Chief Operating Officer
 
 
 
 
 
 
 
 
 
 
ANCHOR POINT ENERGY, LLC
 
 
 
By:
Cook Inlet Energy, LLC, its Manager
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David M. Hall
 
 
 
 
 
 
David M. Hall
 
 
 
 
 
 
Chief Operating Officer
 
 
 
 
 
 
 
 
 
 
 
SAVANT ALASKA, LLC
 
 
 
By:
Miller Energy Resources, Inc., its sole member
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Carl F. Giesler, Jr.
 
 
 
 
 
 
Carl F. Giesler, Jr.
 
 
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
NUTAAQ OPERATING, LLC
 
 
 
By:
Savant Alaska, LLC, its sole member
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Carl F. Giesler, Jr.
 
 
 
 
 
 
Carl F. Giesler, Jr.
 
 
 
 
 
 
Chief Executive Officer
 


Signature Page to Waiver and Fourth Amendment to Credit Agreement
and Second Amendment to Guarantee and Collateral Agreement
(Miller Energy Resources, Inc.)

--------------------------------------------------------------------------------




 
 
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, as Issuing Bank and as a
Lender
 
 
 
 
 
 
 
By:
/s/ George E. McKean
 
 
 
Name:
George E. McKean
 
 
 
Title:
Senior Vice President
 


Signature Page to Waiver and Fourth Amendment to Credit Agreement
and Second Amendment to Guarantee and Collateral Agreement
(Miller Energy Resources, Inc.)

--------------------------------------------------------------------------------




 
 
CIT FINANCE LLC, as a Lender
 
 
 
 
 
 
 
By:
/s/ John Feeley
 
 
 
Name:
John Feeley
 
 
 
Title:
Director
 


Signature Page to Waiver and Fourth Amendment to Credit Agreement
and Second Amendment to Guarantee and Collateral Agreement
(Miller Energy Resources, Inc.)

--------------------------------------------------------------------------------




 
 
MUTUAL OF OMAHA BANK, as a Lender
 
 
 
 
 
 
 
By:
/s/ Keith Miller
 
 
 
Name:
Keith Miller
 
 
 
Title:
Senior Energy Lender
 




Signature Page to Waiver and Fourth Amendment to Credit Agreement
and Second Amendment to Guarantee and Collateral Agreement
(Miller Energy Resources, Inc.)

--------------------------------------------------------------------------------




 
 
ONEWEST BANK N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Sean Murphy
 
 
 
Name:
Sean Murphy
 
 
 
Title:
Executive Vice President
 












Signature Page to Waiver and Fourth Amendment to Credit Agreement
and Second Amendment to Guarantee and Collateral Agreement
(Miller Energy Resources, Inc.)

--------------------------------------------------------------------------------






Exhibit A


APOD A




Field
Well ID
Budgeted Gross Capital Expenditures
Permitted Variance
REDOUBT
 
 
 
 
RU-7
$7,000,000
10%
 
 
 
 
Following RU-7, any three of the following
four wells in the Redoubt Unit, as determined
by Borrower:
 
RU-3
$7,000,000
10%
 
RU-4
$7,000,000
10%
 
RU-5
$4,000,000
10%
 
RU-6
$4,000,000
10%
 
 
 
 
NORTH FORK:
 
 
 
Any four of the following six wells,
as determined by Borrower:
 
NF-24-26
$9,000,000
10%
 
NF-42-36
$9,000,000
10%
 
NF-9
$5,000,000
10%
 
NF-10
$5,000,000
10%
 
NF-11
$5,000,000
10%
 
NF-12
$5,000,000
10%





Notwithstanding the permitted individual well variance, the aggregate variance
on all wells shall not exceed 10%.



Exhibit A
[WAIVER AND Fourth AMENDMENT TO CREDIT AGREEMENT
AND SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT]
001955-0001-16872396.13



--------------------------------------------------------------------------------






Exhibit B


Schedule 2




DESCRIPTION OF PLEDGED SECURITIES
Pledged Securities:
Owner
Issuer
Class of Stock or other Equity Interest
Ownership Interest/No. of Shares/Units
Certificated or Uncertificated
Miller Energy Resources, Inc.
Cook Inlet Energy, LLC
Membership interest in LLC
100%
Uncertificated
Miller Energy Resources, Inc.
East Tennessee Consultants, Inc.
Common Stock
1000 shares
100%
Certificated (Certificate No. 005)
Miller Energy Resources, Inc.
East Tennessee Consultants II, L.L.C.
Membership Interest in LLC
100%
Uncertificated
Miller Energy Resources, Inc.
Miller Drilling, TN LLC
Membership Interest in LLC
100%
Uncertificated
Miller Energy Resources, Inc.
Miller Energy Services, LLC
Membership Interest in LLC
100%
Uncertificated
Miller Energy Resources, Inc.
Miller Energy GP, LLC
Membership Interest in LLC
100%
Uncertificated
Miller Energy Resources, Inc.
Miller Rig & Equipment, LLC
Membership Interest in LLC
100%
Uncertificated
Cook Inlet Energy, LLC
Anchor Point Energy, LLC
Membership Interest in LLC
100%
Uncertificated
Miller Energy Resources, Inc.
Savant Alaska, LLC
Membership Interest in LLC
100%
Uncertificated
Savant Alaska, LLC
Nutaaq Operating LLC
Membership Interest in LLC
100%
Uncertificated

Pledged Notes:
NONE.



Exhibit B
[WAIVER AND Fourth AMENDMENT TO CREDIT AGREEMENT
AND SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT]
001955-0001-16872396.13

